Citation Nr: 0711730	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  This case has been advanced on the docket.

The Board notes that the veteran has not filed a notice of 
disagreement to any of the issues contained in rating 
decisions dated January 5, 2006 and January 30, 2006.


FINDINGS OF FACT

1.  Hypertension was initially demonstrated years after 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between hypertension and 
the veteran's active service.

2.  Competent medical evidence fails to demonstrate that the 
veteran's hypertension is etiologically related to, or 
chronically aggravated by, service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or chronically 
aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his hypertension is 
related to his service-connected psychiatric disability.  The 
Board notes that in April 1964 the veteran was granted 
service connection for anxiety reaction.  In a January 2006 
RO decision, the veteran's service-connected psychiatric 
disability was recharacterized as PTSD, and is currently 
evaluated as 30 percent disabling.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of letters issued in 
April 2003, November 2003 and March 2006 that informed the 
veteran of the evidence required to substantiate his service 
connection claim and of his and VA's respective duties for 
obtaining evidence.  The letters also requested he submit any 
evidence in his possession pertinent to his claim, and the 
March 2006 letter informed him of potential rating and 
effective date criteria.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Although additional notice was 
provided to the appellant after the initial adjudication, the 
veteran has not been prejudiced thereby.  The content of the 
notice provided to the appellant prior to the initial 
adjudication fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured any error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's statements in support of his appeal, his 
service medical records as well as post-service VA medical 
records.  Private medical records, including a December 2003 
private medical opinion, have also been associated with the 
claims file.  A VA opinion was obtained in April 2004 and the 
resulting report is of record.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record for 
which he has not been afforded the opportunity to either 
submit or authorize VA to obtain.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  The 
Board notes that the veteran's representative ( in the 
February 2007 informal hearing presentation, page 3) has 
suggested that VA and private records beginning in 1946 may 
not be associated with the claims file.  The Board notes, 
however, that in documents received in May 2003 the veteran 
provided the name of private physicians who had treated him 
for hypertension (and also indicated that they were either 
deceased or at unknown addresses).  As for VA records, the 
veteran has indicated that he received VA treatment beginning 
in 1976, and has apparently further indicated that he first 
received VA treatment for hypertension in the 1980s and such 
records are associated with the claims file).  Finally, the 
Board notes that in a statement received in March 2006 the 
veteran indicated that he had no further evidence or 
information to give to substantiate his claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for hypertension, on a presumptive 
basis, if it appeared to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis

Service medical records reveal no diagnosis of hypertension 
or any cardiovascular disability.  The veteran's January 1946 
discharge examination report indicates that the veteran's 
heart and cardiovascular systems were clinically evaluated as 
normal and that he had blood pressure readings of 128/78 
(before exercise) and 140/88 (three minutes after exercise).

Medical records reveal that the veteran was not diagnosed 
with hypertension until the 1980s.

The evidence of record does not support a grant of service 
connection for hypertension on a direct or presumptive basis.  
There are no contemporaneous treatment records or other 
documented evidence of any findings or treatment for 
hypertension in service or within one year subsequent to 
service separation, and there is no medical opinion causally 
relating the veteran's current diagnosis of hypertension to 
his military service or to his service-connected PTSD.

There is also no competent medical evidence demonstrating 
that the veteran's hypertension is chronically aggravated by 
his service-connected psychiatric disability.  The Board 
observes that in a letter dated in December 2003, the 
veteran's private physician, J.H.K., D.O., noted that the 
veteran's hypertension did fluctuate due to his anxiety 
condition.

The veteran's claims folder was reviewed by a VA examiner in 
April 2004.  It was noted that the veteran's hypertension was 
worsening as it was becoming harder to control, and was 
resulting in additional complications and secondary 
conditions.  The examiner acknowledged that there was 
evidence of record that the service-connected psychiatric 
disability and hypertension may be related, but opined the 
clinical evidence had not established that the service-
connected psychiatric disability had caused the hypertension, 
nor aggravated the hypertension as the hypertension had not 
been shown to progress beyond that which would normally be 
expected in the natural course of the disease. 

In weighing the probative value of the December 2003 opinion 
of a private Doctor of Osteopathy, the Board notes that no 
basis or rationale for the opinion was provided.  Further, 
while noting that the veteran's hypertension fluctuated due 
to his anxiety condition, Dr. J.H.K. did not indicate that 
this had resulted in any permanent or chronic worsening of 
the hypertension, as is necessary to establish chronic 
aggravation for the purpose of secondary service connection.  
In contrast, the Board finds that the April 2004 VA 
examiner's opinion was based on a review of the medical 
evidence of record, to include the December 2003 opinion of 
Dr. J.H.K..  While it was noted that there was evidence that 
the hypertension and service-connected psychiatric disability 
may be related, it was also opined that the clinical evidence 
of record had not established that the service-connected 
psychiatric disability had caused the hypertension, nor 
aggravated the hypertension.  The rationale provided as to 
the basis of the negative finding as to aggravation was that 
the hypertension had not been shown to progress beyond that 
which would normally be expected in the natural course of the 
disease.  

The Board finds that the April 2004 VA examiner's opinion is 
more probative than the December 2003 opinion of the private 
Doctor of Osteopathy.  As the preponderance of the evidence 
is against the claim, the appeal is denied.




ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD (anxiety 
disorder), is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


